956 F.2d 269
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INTERAMERICAN TRADE CORPORATION, Plaintiff/Appellant,v.COMPANHIA FABRICADORA DE PECAS, et al., Defendants/Appellees
No. 91-3648.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1992.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Interamerican Trade Corporation, appeals the dismissal of its complaint against defendants, Companhia Fabricadora de Pecas, Cofap of America, Inc., Suspa Altdorf Federungstechnik, GmbH, and Suspa, Inc.   The complaint alleged violations of § 1 and § 2 of the Sherman Anti-Trust Act, 15 U.S.C. §§ 1-7 (1988), and of Ohio Rev.Code Ann. §§ 1331.01-.02 (Baldwin 1982).   The district court found that plaintiff lacked standing to challenge the antitrust violation alleged in the complaint.


2
Upon consideration of the entire record, the briefs filed herein, and oral arguments, we affirm the judgment of the district court for the reasons stated by District Court Judge Walter Herbert Rice in his memorandum filed June 12, 1991.